DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 

Response to Amendment
The amendment filed 07/22/2022 has been entered:
Claim 1 – 10 and 13 – 21 remain pending in the application;
Claim 1, 9 and 17 are amended;
Claim 21 is added as new.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 10 and 13 – 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejections of independent claim 1, 9 and 17, applicant amended claims to include limitations: “wherein the probe head is shaped as a cylindrical rod and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head”; “and wherein, when the probe head is received in the distance between the two slots, the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots to maintain a straightness of the planned rod within the distance between the two slots.” Applicant submitted on p.7 – 8 that “The unique geometry is different than the claimed "probe head," as amended, as it is not "shaped as cylindrical rod and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head." Foley also does not disclose "wherein, when the probe head is received in the distance between the two slots, the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots to maintain a straightness of the planned rod within the distance between the two slots." Primary reference Stad also fails to disclose these recitations. The remaining references do not cure the deficiencies of the primary references.”
Applicant’s arguments have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection for the following reasons.
First, the cited reference Jones does teach a cylindrical rod shaped head (see Jones; [0093], Fig.18A and 18E). According to the definition of term “cylindrical” (Oxford Languages), the cylindrical is used to describe a 3D element having straight parallel sides and a circular or oval cross-section. The cross-section shape of the head in Jones is stadium shape which is a specie of oval in common language. Based on the broad definition, Jones does teach the claimed cylindrical rod shaped head.
In addition, it is also obvious to modify the head shape to a cylindrical rod with circular cross-section or any other equivalent cross-section. Jones teaches the enlarged distal end should have a curvature that is equal to the curvature of the rod, so that the distal end can be positioned within the rod receiving slot of the bone anchor (see Jones; [0093]). The cross-section can be modified to circular to yield similar predictable result of fitting or mating with the unique geometry of the receiving slot of the anchor as taught by Jones and Foley.
Second, regarding the amended limitation “wherein, when the probe head is received in the distance between the two slots, the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots to maintain a straightness of the planned rod within the distance between the two slots”, Foley does teach using the probe head to measure the orientation of the implanted screws to provide positioning information to the surgical navigation system to plan the path of rod insertion (see Jones; [0076]).
Thus, applicant’s arguments regarding the rejections of independent claim 1, 9 and 17 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection for the following reasons.

Overall, applicant’s remarks on p.7 – 8 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendments result in new grounds of rejection.


Claim Objections
Claim7 and 15 are objected to because of the following informalities:  
Claim 7 line 1, limitation “a diameter of the probe head” should read “the diameter of the probe head”;
Claim 15 line 1, limitation “a diameter of the probe head” should read “the diameter of the probe head”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 6, 8, 9, 10, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0265774 A1; published on 09/21/2017) (hereinafter Johnson") in view of Foley et al. (US 2005/0277832 A1; published on 12/15/2005) (hereinafter "Foley") and Jones et al. (US 2013/0204263 A1; published on 08/08/2013) (hereinafter “Jones”).

Regarding claim 1, Johnson teaches a surgical robot system ("FIG. 13A depicts part of the surgical robot system 100 …" [0090]), comprising:
a robot having a robot base ("… with the robot 102 including base 106 …" [0090]), a robot arm coupled to the robot base ("… robot arm 104 …" [0090]; see Fig.13A, arm 104 is connected to base 106), and a probe ("FIG. 13C depicts an instrument 608 {in this case, a probe 608A} …" [0090]), wherein the probe comprises:
a shaft having a proximal end and a distal end ("… the shaft 622 …" [0092]; see Fig.13C; the proximal end and distal end are inherent structural component for any shaft);
a probe head coupled to the distal end of the shaft ("… and tip 624." [0092]; see Fig.13C), and
a tracking array coupled to the proximal end of the shaft ("… the tracking array 612 functions as the handle 620 of the probe 608A. Thus, the four markers 804 are attached to the handle 620 of the probe 608A, which is out of the way of the shaft 622 …" [0092]; see Fig.13C).
Johnson fails to explicitly teach wherein the probe head extends transverse to the shaft and is configured to be inserted into a spinal fixation element, wherein the spinal fixation element contains two upwardly extending arms and two slots formed by the two upwardly extending arms and separated by a distance, and wherein the probe head is shaped as a cylindrical rod and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head, and wherein the entire length of the probe head is configured to be received in the distance between the two slots; and wherein, when the probe head is received in the distance between the two slots, the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots to maintain a straightness of the planned rod within the distance between the two slots.
However, in the same field of endeavor, Foley teaches a probe (“… a head-positioning probe 280 …” [0076]) comprises:
a shaft having a proximal end and a distal end (see Fig.7; the shaft between head 285 and LED array 380; the proximal end and distal end are inherent structural component for any shaft); 
a probe head coupled to the distal end of the shaft ("… includes a head 285 …" [0076]; see Fig.7), wherein the probe head extends transverse to the shaft (see the shape of head 285 in Fig.7) and is configured to be inserted into a spinal fixation element ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.8), wherein the spinal fixation element contains two upwardly extending arms (“… may contain a divot 256 or other specially shaped interface on the head 255 …” [0071]; see 256 in Fig.7A) and two slots formed by the two upwardly extending arms and separated by a distance (see the two opening on both sides of 256 in Fig.7A), and wherein the probe head includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head (diameter and length are inherent geometric parameters of any probe head with curved shape), and wherein the entire length of the probe head is configured to be received in the distance between the two slots (“… a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250.” [0076]; see Fig.8); and
a tracking array coupled to the proximal end of the shaft ("An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system by providing an optical signal received by digitizer 110." [0076]; see Fig.7, 8);
and wherein, when the probe head is received in the distance between the two slots (see Fig. 8), the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots (“An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system … The operator can then plan a path from the head 255 of each screw 250 to the other screws 250 to be connected … and guide a rod 360 through the holes or slots in the screw heads 245 …” [0076]) to maintain a straightness of the planned rod within the distance between the two slots (this is inherent function of rod receiving slot on the screw head).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).
Although Foley teaches “a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250” ([0076]) and the geometry of screw head 255 is configured “for the receipt of a rod 360 inserted through the rotating head 255” ([0076]). It is implied the probe head 285 can be a rod shape to mate the geometry of screw head 255. 
Johnson in view of Foley fails to explicitly teach wherein the probe head is shaped as a cylindrical rod.
However, in the same field of endeavor, Jones teaches wherein the probe head extends transverse to the shaft (“… an enlarged distal end 709 …” [0092]; see the direction of head 709 in Fig.18A and 18E) and is configured to be inserted into a spinal fixation element (“… configured to be seated in the rod receiving slot 31 of the proximal end 30 of the bone anchor 16.” [0092]), wherein the spinal fixation element contains two upwardly extending arms and two slots formed by the two upwardly extending arms and separated by a distance (“In the exemplary bone anchor 16, the proximal portion 30 includes two spaced apart, diametrically opposed slots 35.” [0054]; see Fig.18A), and wherein the probe head is shaped as a cylindrical rod (“… and an enlarged distal end 709 configured to be seated in the rod receiving slot 31 …” [0092]; “… the arcuate contact surface 773 may have a curvature that is approximately equal to the curvature of the rod to be positioned …” [0093]; see Fig.18A and 18E; According to the definition of term “cylindrical” {Oxford Languages}, the cylindrical is used to describe a 3D element having straight parallel sides and a circular or oval cross-section; The cross-section shape of the head in Jones is stadium shape which is a specie of oval in common language) and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head (diameter and length are inherent geometric parameter of probe head as shown in Fig.18A), and wherein the entire length of the probe head is configured to be received in the distance between the two slots (“… may have an arcuate contact surface 773 sized to span the length of the rod receiving slot 31 of the bone anchor 16.” [0093]).
In addition, it is also obvious to modify the head shape to a cylindrical rod with circular cross-section or any other equivalent cross-section. Jones teaches the enlarged distal end should have a curvature that is equal to the curvature of the rod, so that the distal end can be positioned within the rod receiving slot of the bone anchor (see Jones; [0093]). The cross-section can be modified to circular to yield similar predictable result of fitting or mating with the unique geometry of the receiving slot of the anchor as taught by Jones and Foley.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify probe head as taught by Johnson in view of Foley with the enlarged distal end as taught by Jones. Doing so would make it possible for “permitting adjustment of the proximal end 30 of the bone anchor 16 relative to the bone engaging portion 32 of the bone anchor 16” (see Jones; [0094]).

Regarding claim 2, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 1, and Johnson further teaches wherein the tracking array includes a plurality of tracking markers arranged in a predetermined configuration ("Thus, the four markers 804 are attached to the handle 620 of the probe 608A …" [0092]).

Regarding claim 6, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 1, and Foley further teaches wherein the probe head is perpendicular to the shaft (see Fig.7, the head 285 is perpendicular to shaft).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 8, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 1, and Foley further teaches wherein the length of the probe head is configured to be equal to the distance ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.7 and 8, the screw head 255 and probe head 285 are geometrically mated, so the length of head 285 is equal to the distance between two slots of screw head).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 9, Johnson teaches a probe ("FIG. 13C depicts an instrument 608 {in this case, a probe 608A} …" [0090]) for use with a surgical robot system ("… when a snugly fitting tool or instrument 608 is placed within the guide tube 1014 …" [0111]; see Fig.15B; see also Fig.13A, the instrument 608 is connect to robotic arm), the probe comprising:
a shaft having a proximal end and a distal end ("… the shaft 622 …" [0092]; see Fig.13C; the proximal end and distal end are inherent structural component for any shaft);
a probe head coupled to the distal end of the shaft ("… and tip 624." [0092]; see Fig.13C); and
a tracking array coupled to the proximal end of the shaft ("… the tracking array 612 functions as the handle 620 of the probe 608A. Thus, the four markers 804 are attached to the handle 620 of the probe 608A, which is out of the way of the shaft 622 …" [0092]; see Fig.13C).
Johnson fails to explicitly teach wherein the probe head extends transverse to the shaft and is configured to be inserted into a spinal fixation element, wherein the spinal fixation element contains two upwardly extending arms and two slots formed by the two upwardly extending arms and separated by a distance, and wherein the probe head is shaped as a cylindrical rod and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head, and wherein the entire length of the probe head is configured to be received in the distance between the two slots; and wherein, when the probe head is received in the distance between the two slots, the surgical robot system is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots to maintain a straightness of the planned rod within the distance between the two slots.
However, in the same field of endeavor, Foley teaches a probe (“… a head-positioning probe 280 …” [0076]) comprising:
a shaft having a proximal end and a distal end (see Fig.7; the shaft between head 285 and LED array 380; the proximal end and distal end are inherent structural component for any shaft); 
a probe head coupled to the distal end of the shaft ("… includes a head 285 …" [0076]; see Fig.7), wherein the probe head extends transverse to the shaft (see the shape of head 285 in Fig.7) and is configured to be inserted into a spinal fixation element ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.8), wherein the spinal fixation element contains two upwardly extending arms (“… may contain a divot 256 or other specially shaped interface on the head 255 …” [0071]; see 256 in Fig.7A) and two slots formed by the two upwardly extending arms and separated by a distance (see the two opening on both sides of 256 in Fig.7A), and wherein the probe head includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head (diameter and length are inherent geometric parameters of any probe head with curved shape), and wherein the entire length of the probe head is configured to be received in the distance between the two slots (“… a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250.” [0076]; see Fig.8); and
a tracking array coupled to the proximal end of the shaft ("An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system by providing an optical signal received by digitizer 110." [0076]; see Fig.7, 8); and
wherein, when the probe head is received in the distance between the two slots (see Fig. 8), the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots (“An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system … The operator can then plan a path from the head 255 of each screw 250 to the other screws 250 to be connected … and guide a rod 360 through the holes or slots in the screw heads 245 …” [0076]) to maintain a straightness of the planned rod within the distance between the two slots (this is inherent function of rod receiving slot on the screw head).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).
Although Foley teaches “a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250” ([0076]) and the geometry of screw head 255 is configured “for the receipt of a rod 360 inserted through the rotating head 255” ([0076]). It is implied the probe head 285 can be a rod shape to mate the geometry of screw head 255. 
Johnson in view of Foley fails to explicitly teach wherein the probe head is shaped as a cylindrical rod.
However, in the same field of endeavor, Jones teaches wherein the probe head extends transverse to the shaft (“… an enlarged distal end 709 …” [0092]; see the direction of head 709 in Fig.18A and 18E) and is configured to be inserted into a spinal fixation element (“… configured to be seated in the rod receiving slot 31 of the proximal end 30 of the bone anchor 16.” [0092]), wherein the spinal fixation element contains two upwardly extending arms and two slots formed by the two upwardly extending arms and separated by a distance (“In the exemplary bone anchor 16, the proximal portion 30 includes two spaced apart, diametrically opposed slots 35.” [0054]; see Fig.18A), and wherein the probe head is shaped as a cylindrical rod (“… and an enlarged distal end 709 configured to be seated in the rod receiving slot 31 …” [0092]; “… the arcuate contact surface 773 may have a curvature that is approximately equal to the curvature of the rod to be positioned …” [0093]; see Fig.18A and 18E; According to the definition of term “cylindrical” {Oxford Languages}, the cylindrical is used to describe a 3D element having straight parallel sides and a circular or oval cross-section; The cross-section shape of the head in Jones is stadium shape which is a specie of oval in common language) and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head (diameter and length are inherent geometric parameter of probe head as shown in Fig.18A), and wherein the entire length of the probe head is configured to be received in the distance between the two slots (“… may have an arcuate contact surface 773 sized to span the length of the rod receiving slot 31 of the bone anchor 16.” [0093]).
In addition, it is also obvious to modify the head shape to a cylindrical rod with circular cross-section or any other equivalent cross-section. Jones teaches the enlarged distal end should have a curvature that is equal to the curvature of the rod, so that the distal end can be positioned within the rod receiving slot of the bone anchor (see Jones; [0093]). The cross-section can be modified to circular to yield similar predictable result of fitting or mating with the unique geometry of the receiving slot of the anchor as taught by Jones and Foley.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify probe head as taught by Johnson in view of Foley with the enlarged distal end as taught by Jones. Doing so would make it possible for “permitting adjustment of the proximal end 30 of the bone anchor 16 relative to the bone engaging portion 32 of the bone anchor 16” (see Jones; [0094]).

Regarding claim 10, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 9, and Johnson further teaches wherein the tracking array includes a plurality of tracking markers arranged in a predetermined configuration ("Thus, the four markers 804 are attached to the handle 620 of the probe 608A …" [0092]).

Regarding claim 14, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 9, and Foley further teaches wherein the probe head is perpendicular to the shaft (see Fig.7, the head 285 is perpendicular to shaft).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 16, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 9, and Foley further teaches wherein the length of the probe head is configured to be equal to the distance ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.7 and 8, the screw head 255 and probe head 285 are geometrically mated, so the length of head 285 is equal to the distance between two slots of screw head).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 21, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 1, and Foley further teaches a camera configured to detect the tracking array (“The emitters 195 generate infrared signals to be picked up by camera digitizer array 110 …’ [0067]; “An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system by providing an optical signal received by digitizer 110.” [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Foley and Jones, as applied in claim 2 and 10 respectively, and further in view of Lakin et al. (US 2007/0016009 A1; published on 01/18/2007) (hereinafter "Lakin").

Regarding claim 3, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 2, although Foley does not explicitly teach differently sized probe heads, Foley teaches the head "mates in a geometrically unique fashion with the head 255 of the screw 250" (see Foley; [0076]), and it is known in the art there are various sizes of screw used in spine surgery. It would be obvious that different probes with different head sizes will be a predicable result given the teaching of Foley of providing geometrically mated probe head to each variation of screw.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).
In addition, in the same field of endeavor, Lakin teaches wherein the system includes a second plurality of probes each having a differently sized probe head ("Exemplary kit 300 comprises … surgical probes 304 …" [0040]; "Thus, if more probe configurations were desired, they can be provided in the form of a tip or handle …" [0068]; see Fig.3, the tip sizes of three probes 304 are different; see also Fig.13A, 13B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).

Regarding claim 4, Johnson in view of Foley, Jones and Lakin teaches all claim limitations, as applied in claim 3, and Lakin further teaches wherein each of the second plurality of probes includes a corresponding tracking array having a different configuration of the plurality of tracking markers than other ones of the second plurality of probes ("The navigation system can be configured to recognize different rotational or angular geometries as corresponding to different surgical components. For example, as shown in FIG. 12A, the four markers are disposed substantially in the same plane, and the navigation system can be configured to recognize this marker geometry as corresponding to the spatula probe 1204 as shown. Similarly, if the three markers 1210, 1212 and 1214 are rotated 90 degrees from the position shown in FIG. 12A to the position shown in FIG. 12B, the system would recognize the new three dimensional configuration of the array as corresponding to pointer probe component 1222 as shown in FIG. 12B." [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).


Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Foley and Jones, as applied in claim 1 and 9 respectively, and further in view of Lakin.

Regarding claim 5, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 1, except wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array, and wherein the different shaft and probe head have a differently sized probe head.
However, in the same field of endeavor, Lakin teaches wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array ("Connector 1206 snap fits into receptacle 1208 as shown, such that multiple different components can be interchangeably and removably connected to frame 1202." [0063]; "Several different surgical components such as the pointer probe tip 1222 and spatula tip 1204 are provided and are removably and interchangeably connectable to the array or array handle." [0070]; see Fig.12A, 12B), and wherein the different shaft and probe head have a differently sized probe head ("Exemplary kit 300 comprises … surgical probes 304 …" [0040]; "Thus, if more probe configurations were desired, they can be provided in the form of a tip or handle …" [0068]; see Fig.3, the tip sizes of three probes 304 are different; see also Fig.13A, 13B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).

Regarding claim 13, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 9, except wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array, and wherein the different shaft and probe head have a differently sized probe head.
However, in the same field of endeavor, Lakin teaches wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array ("Connector 1206 snap fits into receptacle 1208 as shown, such that multiple different components can be interchangeably and removably connected to frame 1202." [0063]; "Several different surgical components such as the pointer probe tip 1222 and spatula tip 1204 are provided and are removably and interchangeably connectable to the array or array handle." [0070]; see Fig.12A, 12B), and wherein the different shaft and probe head have a differently sized probe head ("Exemplary kit 300 comprises … surgical probes 304 …" [0040]; "Thus, if more probe configurations were desired, they can be provided in the form of a tip or handle …" [0068]; see Fig.3, the tip sizes of three probes 304 are different; see also Fig.13A, 13B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).


Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Foley and Jones, as applied in claim 1 and 9 respectively, and further in view of Poker et al. (US 2015/0250521 A1; published on 09/10/2015) (hereinafter "Poker").

Regarding claim 7, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 1, except wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod.
However, in the same field of endeavor, Poker teaches wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod ("… the elongated rods such as 28 are placed within the slots 40 of the upper housing parts 18." [0063]; see Fig.1 and Fig.4, the width 41 of slot 40 is equal to the diameter of rod 28; "… the guide surfaces 150 and 152 are configured to be closely received within the slot 40 of pedicle screw assembly 10 ..." [0079]; see Fig.23, the cross-sectional width of the tip/head is equal to the width of slot which is also equal to the diameter of rod 28; this is also a geometrically mated configuration as taught by Foley.).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the screw and tip interactive configuration as taught by Poker. Doing so would make it possible for "for providing an anchor point to a spinal segment for spinal fusion surgery" (see Poker; [0001]).

Regarding claim 15, Johnson in view of Foley and Jones teaches all claim limitations, as applied in claim 9, except wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod.
However, in the same field of endeavor, Poker teaches wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod ("… the elongated rods such as 28 are placed within the slots 40 of the upper housing parts 18." [0063]; see Fig.1 and Fig.4, the width 41 of slot 40 is equal to the diameter of rod 28; "… the guide surfaces 150 and 152 are configured to be closely received within the slot 40 of pedicle screw assembly 10 ..." [0079]; see Fig.23, the cross-sectional width of the tip/head is equal to the width of slot which is also equal to the diameter of rod 28; this is also a geometrically mated configuration as taught by Foley.).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the screw and tip interactive configuration as taught by Poker. Doing so would make it possible for "for providing an anchor point to a spinal segment for spinal fusion surgery" (see Poker; [0001]).


Claim 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stad (US 2013/0345757 A1; published on 12/26/2013) in view of Foley, Jones and Isaacs (US 2014/0137618 A1; published on 05/22/2014).

Regarding claim 17, Stad teaches a method for determining positions of one or more spinal fixation elements ("The surgeon uses image guided surgery instruments to identify the locations of the screw heads through which the rod will pass." [0006]), comprising:
importing a graphical representation of a targeted anatomical structure into a surgical robot system ("Imaging of the spine may be carried out by intraoperative imaging such as a fluoroscope or intraoperative CT or preoperative imaging from a CT. In some embodiments, the surgeon may desire real time positioning of the spine. An image may be generated on touch screen 106 from an image data set stored in a controller, such as computer 108 ..." [0053]);
detecting and determining a navigational pattern of a tracking array of a probe ("… Generally, the tracker comprises a plurality of tracking means 9, preferably three tracking means, for generating a signal representing the trajectory of the tool and the depth of the instrument tip." [0036]), wherein the probe includes a shaft ("… the head locator probe 23 comprises a rod 3 …" [0036]; Fig.7) and a probe head coupled to a distal end of the shaft ("… a rod 3 having a distal tip 5 …" [0036]);
placing the probe head in a first of the one or more spinal fixation elements ("… the distal end of the Head Locator instrument is contacted to the head of each pedicle screw." [0046]; Fig.3);
recording the position and orientation of the probe ("With the help of the IGS computer system, the instrument identifies the location of each screw head for each side of the spine in the X, Y and Z planes." [0046]; "Preferably, the computer tracks the trajectory of the tool and the depth of the instrument inserted into the body part." [0052]);
repeating the placing and the recording until the positions of all of the one or more spinal fixation elements has been determined ("… the distal end of the Head Locator instrument is contacted to the head of each pedicle screw." [0046]; Fig.3; this action is done for each screw);
determining how a stabilization rod configured to pass through the one or more spinal fixation elements will be bent to a desired configuration ("Now referring to FIG. 4, the computer system creates a best fit curve from the points corresponding to screw head locations." [0047]; "Although FIG. 5 shows the sagittal and coronal views of the virtual rod, the virtual rod could also be displayed via a 3D reconstruction that the surgeon could manipulate via the touch screen." [0048]; "By knowing the rod material as well as the curvature of the best fit curve obtained from the screw head locations, the system could calculate and then provide the amount of over-contouring {or “overbending”} necessary for each rod." [0043]); and
bending the stabilization rod to the desired configuration ("The straight length C image allows the surgeon to place a straight rod blank on the tray and cut a section of rod need to make a physical rod having the curves shown in images A and B." [0051]).
Stad fails to explicitly teach wherein each of the one or more spinal fixation elements contains two upwardly extending arms and two slots formed by the two upwardly extending arms and separated by a distance, and wherein the probe head is shaped as a cylindrical rod and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head, and wherein the entire length of the probe head is configured to be received in the distance between the two slots; maintaining a straightness of the stabilization rod at the recorded positions; and wherein, when the probe head is received in the distance between the two slots, the surgical robot system is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots to maintain a straightness of the planned rod within the distance between the two slots.
However, in the same field of endeavor, Foley teaches wherein each of the one or more spinal fixation element contains two upwardly extending arms (“… may contain a divot 256 or other specially shaped interface on the head 255 …” [0071]; see 256 in Fig.7A) and two slots formed by the two upwardly extending arms and separated by a distance (see the two opening on both sides of 256 in Fig.7A), and wherein the probe head includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head (diameter and length are inherent geometric parameters of any probe head with curved shape), and wherein the entire length of the probe head is configured to be received in the distance between the two slots (“… a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250.” [0076]; see Fig.8); and
wherein, when the probe head is received in the distance between the two slots (see Fig. 8), the robot is configured to recognize where a planned rod would enter one the two slots and exit the other of the two slots (“An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system … The operator can then plan a path from the head 255 of each screw 250 to the other screws 250 to be connected … and guide a rod 360 through the holes or slots in the screw heads 245 …” [0076]) to maintain a straightness of the planned rod within the distance between the two slots (this is inherent function of rod receiving slot on the screw head; see evidence of later citation of Isaacs).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).
Although Foley teaches “a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250” ([0076]) and the geometry of screw head 255 is configured “for the receipt of a rod 360 inserted through the rotating head 255” ([0076]). It is implied the probe head 285 can be a rod shape to mate the geometry of screw head 255. 
Stad in view of Foley fails to explicitly teach wherein the probe head is shaped as a cylindrical rod; and maintaining a straightness of the stabilization rod at the recorded positions.
However, in the same field of endeavor, Jones teaches wherein each of the one or more spinal fixation element contains two upwardly extending arms and two slots formed by the two upwardly extending arms and separated by a distance (“In the exemplary bone anchor 16, the proximal portion 30 includes two spaced apart, diametrically opposed slots 35.” [0054]; see Fig.18A), and wherein the probe head is shaped as a cylindrical rod (“… and an enlarged distal end 709 configured to be seated in the rod receiving slot 31 …” [0092]; “… the arcuate contact surface 773 may have a curvature that is approximately equal to the curvature of the rod to be positioned …” [0093]; see Fig.18A and 18E; According to the definition of term “cylindrical” {Oxford Languages}, the cylindrical is used to describe a 3D element having straight parallel sides and a circular or oval cross-section; The cross-section shape of the head in Jones is stadium shape which is a specie of oval in common language) and includes a diameter and a length extending along a straight longitudinal axis from a first end of the probe head to a second end of the probe head (diameter and length are inherent geometric parameter of probe head as shown in Fig.18A), and wherein the entire length of the probe head is configured to be received in the distance between the two slots (“… may have an arcuate contact surface 773 sized to span the length of the rod receiving slot 31 of the bone anchor 16.” [0093]).
In addition, it is also obvious to modify the head shape to a cylindrical rod with circular cross-section or any other equivalent cross-section. Jones teaches the enlarged distal end should have a curvature that is equal to the curvature of the rod, so that the distal end can be positioned within the rod receiving slot of the bone anchor (see Jones; [0093]). The cross-section can be modified to circular to yield similar predictable result of fitting or mating with the unique geometry of the receiving slot of the anchor as taught by Jones and Foley.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify probe head as taught by Johnson in view of Foley with the enlarged distal end as taught by Jones. Doing so would make it possible for “permitting adjustment of the proximal end 30 of the bone anchor 16 relative to the bone engaging portion 32 of the bone anchor 16” (see Jones; [0094]).
Stad in view of Foley and Jones fails to explicitly teach maintaining a straightness of the stabilization rod at the recorded positions.
However, in the same field of endeavor, Isaacs teaches determining how a stabilization rod configured to pass through the one or more spinal fixation elements will be bent to a desired configuration while maintaining a straightness of the stabilization rod at the recorded positions ("FIG. 3 depicts a bent surgical rod 30 which has been attached to the attachment elements 21. Also depicted is bend angle A and rotation angle R at which the rod has been bent to accommodate the positions of the attachment screws 21." [0115]; see Fig.3, the screws 21 are recorded positions).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rod configuration as taught by Stad with the rod bending pattern as taught by Isaacs. Doing so would make it possible that "the time spent in surgery bending linking devices can be greatly reduced thus improving the chances of a successful operation without complications as well as reduce the cost of such an operation, for example, from rebending or bending a second device" (see Isaacs; [0085]).

Regarding claim 18, Stad in view of Foley, Jones and Isaacs teaches all claim limitations, as applied in claim 17, and Stad further teaches wherein the graphical representation of the targeted anatomical structure is a three dimensional CT scan of a patient ("Imaging of the spine may be carried out by intraoperative imaging such as a fluoroscope or intraoperative CT or preoperative imaging from a CT. In some embodiments, the surgeon may desire real time positioning of the spine." [0053]).
In addition, Foley teaches wherein the graphical representation of the targeted anatomical structure is a three dimensional CT scan of a patient, including the probe and a detectable imaging pattern of the tracking array ("The image 105 is generated from an image data set, usually generated preoperatively by a CAT scanner or by MRI for example, which image 105 has reference points for at least one body element, such as a spinal element or vertebrae." [0055]; "On the image 105 provided by monitor 106, the surgeon can see the clamp 30 or screw 42 and fiducial array 170 and also the additional screws 250, wires 260 or other imageable devices." [0071]; probe is also imageable device).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image display as taught by Stad with the image display as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 20, Stad in view of Foley, Jones and Isaacs teaches all claim limitation, as applied in claim 17, and Stad further teaches wherein the position and orientation of the probe are recorded using the tracking array and a tracking subsystem and position sensor of the surgical robot system ("Digitizer 114, in conjunction with a reference frame arc 120 and a sensor array 110 or other known position sensing unit, tracks the real time position of a body part, such as a cranium shown at 119 clamped in reference frame 120, and an instrument 100 ... Instrument 100 also has a tracking device shown as an emitter array 40 which generates signals representing the position of the instrument during the procedure." [0054]; here instrument 100 is equivalent to the probe 23 in Fig.7).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stad in view of Foley, Jones and Isaacs, as applied in claim 17, and further in view of Lakin.

Regarding claim 19, Stad in view of Foley, Jones and Isaacs teaches all claim limitations, as applied in claim 17, except wherein detecting and determining the navigation pattern of the tracking array of the probe includes registering the position and orientation of the probe and the targeted anatomical structure in a navigation space.
However, in the same field of endeavor, Lakin teaches wherein detecting and determining the navigation pattern of the tracking array of the probe includes registering the position and orientation of the probe and the targeted anatomical structure in a navigation space ("Patient registration 416 establishes points that are used by the navigation system to define all relevant planes and axes 456 … Once registration is complete, the surgeon can identify the position of tracked instruments relative to tracked bones during the surgery. The navigation system enables a surgeon to interactively reposition tracked-instruments to match planned positions and trajectories and assists the surgeon in navigating the patient's anatomy." [0046]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe tracking as taught by Stad with the detail registration function as taught by Lakin. Doing so would make it possible to "interactively reposition tracked-instruments to match planned positions and trajectories and assists the surgeon in navigating the patient's anatomy" (see Lakin; [0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793